Charles E. Ford: -- of this Court, the Dennis case, the one -- which are cited in the brief. And after reading them, he became convinced as was said by this Court in the Dennis case that the preservation of the opportunity to prove actual bias is a guarantee of a defendant's rights to an impartial jury. And the Court further said that the way is open in every case to raise a contention of bias from the realm of speculation to the realm of facts. Using as he should, the law is laid down by this Court, the Highest Court in the land, if he was in obedience to what this Court said in those case then indeed he was practicing the highest ethics that any lawyer can conceive of or practice. Then, he went further, and he read the records and the briefs in two cases that were one in our Court of Appeals of this District, and the other in the District Court, which are known as the Emspak case and the Weinberg case, both of which are cited in the brief. And he did that for the purpose of determining the appropriate means, whereby, suspected bias might be established as a fact. He, the petitioner found that the challenge in the Emspak case failed on the ground as urged by the Government that a defendant desiring to challenge the qualifications of government employees as grand jurors was under the duty himself to interview such grand jurors in order to determine whether bias in fact existed before applied to the Court for relief. And in the absence of such effort and showing, based thereon, he was not entitled to a hearing. And he found on page 9 of the record of his, and he found as his guide by all the Court of Appeals that the Government had urged on our Court of Appeals on that day in the Emspak case as follows. This appears in the Government's own brief in that case. The appellant in this motion was not only asserting that at least eight of the 12 members of the grand jury indicated in this motion were prejudiced and disqualified, but was promising to prove this if he was given an opportunity, “Yet,” says the government, “there is not the slightest indication in the long motion and offer of proof that any attempt has been made to interview a single long of apportions.” So, in that case, in the Government's brief, my government indicated and complained of the fact that he should have in that case that defendant or his counsel interviewed grand jurors. Even the Government at that very point sets up and suggests the guy to a lawyer, for it says and complaints about his failure to interview grand jurors. Then, it went on to say under all of the circumstances that it's clear that the Court acted properly in denying the motion for a hearing in the absence of any reason for appellant, not making his whole showing in the usual form of affidavits. It can be asserted on this review that the trial judge had exclusive discretion to deny a hearing. And then, the Government went on again and advised not only your petitioner, but all other lawyers in the practice of law. And it said, “The appellant was trying to get the Court to make an investigation which the appellant himself had -- should make.” Now, when Cammer makes what the Government says should have been made, the Government now complains. Was it not just for the petitioner, Cammer, to use that as a guide, the expression of what the Government of the United States thinks is the proper conduct for a lawyer in this kind of a case? And then, again, the petitioner further learned in addition to this case and the others I have cited that the same issue was involved in the Weinberg case, and he then, as a lawyer should, investigated, researched and studied the file of that case, the briefs in the memorandums. And what did he find there as his guide to what means should be adopted to establish the right of a defendant, to establish bias in a grand jury. He found that in a bench ruling by Judge Kirkland in the Weinberg case, Judge Kirkland upheld the Government's contention that a defendant could not apply for a hearing unless he had first undertaken to contact grand jurors to ascertain preliminarily the existence of bias. And Judge Kirkland, speaking for the District Court and guiding all lawyers, said, “There is nothing to prevent counsel if he sees fit contacting those 15 members of the grand jury and enquiring on only one subject, whether or not they had any personal bias for the defendant and on that account did they return the indictment.” That will appear may it please this Court as Exhibit A on page 13 of the record. Thereupon, in the further step of this lawyer in the exercise of his obligations and duties, he has the District Court telling him that there is nothing in your way to go and contact and interview these grand jurors. Thereupon, the letter that was used in the Weinberg case and appears in the record, this plaintiff or rather, this petitioner copied that letter verbatim, except of course for the name to which they were addressed. The petitioner's questionnaire, which is a conduct complained of set forth the same matters that were contained in the Weinberg questionnaire, except that it was more condensed and Weinberg's counsel had sent the letter and the questionnaire for the judge had told him there was nothing to stand in his way of either contacting of grand jurors in a case of this type to establish that particular matter.
Hugo L. Black: What judge did that?
Charles E. Ford: That was Judge Kirkland, Your Honor. Then, after Judge Kirkland had made that direction to the attorney, then Weinberg's counsel filed a second motion. And in that motion, Weinberg's counsel had set forth the letter he sent, the questionnaire and also a statement that he had received no answers from him. Now, that second motion, I think Your Honors will find on the page 4 of the Cammer brief, or rather, on page 4, Your Honors will find the questions that were propounded in the questionnaire. Now, when the second motion came on, it came in front of Judge Holtzoff, and at no time, when another judge of the District Court had this letter from the Judge Holtzoff criticized or in any suggest to recommend that it was bad conduct on the part of Weinberg's lawyers to file and send the letter or the questionnaire. And in our brief, there will be found a statement that was made by Judge Holtzoff when he had before him a letter and questionnaire that was filed by Weinberg's counsel and he goes on to say that if he were a grand juror, he would close in the best of it. And then, he went on to say that there was -- he spoke of the history of the grand jury on its impartiality and bias and it wasn't necessary for them to be so, but at no time, this second judge give any suggestion or him that it was improper conduct for Weinberg's lawyer to send the letter of the questionnaire and that was all that petitioner Cammer did and we respectfully submit that therefore, again, petitioner is using as his guide the law has set down by this Court by the standard set by the Government and by the facts having Judge Kirkland speaking for the District Court told him actually that he could do what he did do. Now, may it please the Court, on the second question which I have proposed to Your Honors, whether or not this was an official transaction, if I may due to the shortness of time, I would like to adopt as my argument on that point the dissenting opinion our circuit in this case which was written by Judge Fahy, and particularly where he held that under this statute, this was not an official communication by an officer of the court. And in speaking of that in court, he said, page 15 of the opinion, “But when communicated by mail with grand jurors to obtain information in preparing his client's case, he was not engaging in an official transaction as an officer of the court.” In other words I do not think Congress intended by this statute that's involved here, the grand courts, the power by summary proceedings to police such professional behavior of a member of the bar. The well-known avenues for suspending this party or otherwise disciplining the attorneys are available to reach their unprofessional and unethical conduct. The criminal law is available to punish them for criminal offenses where they will be afforded the normal safeguard surrounding the criminal prosecution and he cites Nye versus the United States. And contempt proceedings are also available to punish misbehavior of any person in the Court's presence or so near thereto as to obstruct the administration of justice or disobedience or resistance to the Court's lawful writ, process, order, rule, decree, or command. But the language of 401 sub (2), misbehavior of court, court officers in their official transactions is not at wording to include a broad suite of professional behavior of attorneys, not in the presence of the Court or so near thereto to as to obstruct the administration of justice. The language no doubt does apply to the official conduct of offices of the Court, such as, for example, clerk and marshal, referees, trustees, masters and attorneys of fair and special capacity. And then, the Court went on and without delivering the point, may I adapt as by argument the dissenting opinion of Justice Fahy in the Court. Now, may it please the Court, the third question. Could petitioner be found guilty as he was of criminal contempt where the trial court found as a fact and Judge Laws sat, both his judge and jury, that he had a doubt that the petitioner Cammer's acts were committed in conscious wrong. Now, may I read a part of that opinion which appears page 26 of the record? And I am reading the language of Judge Ross. “While the Court finds there is no question as to the impropriety of what respondent has done. It is not without doubt on the record before the Court as to whether respondent's acts were committed in conscious wrong. There seems to be a reason to believe that the respondent may have misconceived the proprieties. What he did was open. There was no appropriate personal approach to jurors. There was -- there is indication respondent may have believed he had a right to propound the questions at the time he did, not withstanding the Court is of the opinion he had not. Now, the Court -- the Government meets that issue by saying that what the judge was talking about was in relation to the sentence that he had imposed, which was a $100 fine. And throughout the Government's brief, it relates to the using the word mere and only a $100 fine, or greater than any money I possess is the integrity that I posses as a lawyer and as a member of the bar. I can conceive of no more condemnation than I can receive than to be held by an American Court in contempt of it. The money will make no difference. The issue in this case cannot be measured in those terms. The only measure that can be made is that when a lawyer has a guilty conviction of contempt and of criminal contempt upon him in my judgment, his usefulness is at an end as a lawyer. That conviction will long stand with him the rest of his life, and I submit that is the answer to the Government's reference throughout its brief to the $100 fine. Now, again, petitioner in his verified answer, which was not in anyway challenged at anytime, asserted that he did not intend nor did any of his acts obstruct the administration of justice. At no time, nowhere does the Government challenge that as a fact. In -- in fact, in a memorandum filed by the Government in this Court which will be found at the page, the bottom of page 7 of the Cammer brief, this Court will respectfully note that in the Government's memorandum to the District Court in this case of page 8 thereof, it stated, “Mr. Cammer disclaims any effort to influence the grand jury.” The Government does not charge such an obstruction of justice. Then again, on page 18 of this memorandum filed by the Government in front of Ross, Judge Ross, it goes on to say, “Here, it is not charged that Mr. Cammer's conduct amounts to an obstruction of justice and that it amounts to influence a grand jury on that Title 18. We respectfully submit therefore, that in fact and in truth, this conduct complained did not intend to or did it and did not as a fact either tend to influence the grand jury or did influence it or obstructive in the administration of justice. Further, Judge Ross --
Earl Warren: I think, Mr. Ford, your time has --
Charles E. Ford: May I make one other
Earl Warren: -- expired.
Charles E. Ford: observation?
Earl Warren: You -- you may, yes.
Charles E. Ford: I would like to make one observation. At the end of the Gold trial tried in front of Judge McLaughlin by your petitioner, Cammer, which lasted for weeks, he, Judge McLaughlin commended the conduct of the very lawyer who is before you now as a petitioner, and Your Honors will read that at the bottom of page 19 of the brief, whereafter, several weeks, his conduct has been commended by the District Court in the very same case, the Ben Gold case and here he stands charged with something which even Judge McLaughlin said and we've been through several judges as Your Honors will see now said he was a reputable good practicing lawyer.
Earl Warren: Mr. Thoron.
Gray Thoron: May it please the Court. Petitioner's argument has stressed petitioner's duty to his client. And has found much more comfort in the precedence in the Emspak and Weinberg cases when we find or actually warranted when those cases were examined. Well, what petitioner has wisely ignored in his presentation is the impact of his conduct on the grand juror. He largely ignores what we find to be the controlling issue in this case, and that is the power of the judiciary to prevent behavior on the part of a lawyer, when that lawyer is representing an indicted client as counsel of reckon, when that behavior tends to interfere and harass an active arm of the Court in the administration of justice, in this case, the grand jury. We don't charge any intent to actually influence them with respect to proceedings against Mr. Cammer. It's the tendency of this action to interfere and harass with the grand jury, a functioning grand jury, a sitting grand jury, which is what the contempt confession is aimed at preventing. It's aimed primarily at preventing future repetitions of this conduct. The Court recognized that Mr. Cammer, the petitioner, was presumably acting in good faith. They didn't question the fact that he felt that he should had a right to behave from the way he did and make the direct approach that he did, but it recognized that this conduct had a big potential impact on the grand jury, and that's what this case is essentially about. I could state the question I believe fairly simply as follows, whether the judiciary has the power to protect and maintain the integrity of the grand jury system, when the lawyer threatens the integrity of that system by communicating private on behalf of an indicted client with members of a sitting grand jury who are still investigating the same kind of conduct for which they indicted as client without first notifying the Court or receiving its permission. If the Court in its discretion as Judge Kirkland did felt that a direct communication was the appropriate way to try to develop bias, that's one thing, but the Court should be consulted, should be asked as to what'll be done. If this conduct is proper in this kind of case, it's proper in all cases. Now, petitioner's argument falls essentially as we see it under two heads.
Earl Warren: Well, Mr. Thoron, by the same reasoning, if Judge Kirkland thought it was proper in another criminal case for counsel to interrogate the grand jury, why wouldn't it be proper here? Is that a matter of discretion in each case whether the --
Gray Thoron: We --
Earl Warren: -- whether the counsel can (Voice Overlap) --
Gray Thoron: We -- we believe that cause when Judge Kirkland and his remarks set forth verbatim in the record and in the briefs when he said specifically, “You may ask the jurors about the one subject of personal bias to this defendant who may have indicted. He never contemplated that they would be approached with broad questionnaires such as set forth on pages 46, the actual questionnaire here. He may have opened the door in a specific case to a now interrogatory. We believe that once we see what develops here, it would have been far better to hold the interrogatory if proper. We're not at all sure that such interrogatories were proper. It's an open question which this Court did not decide in the Quinn case. It was briefed as to whether a hearing should be heard on the -- whether there was a right to a hearing on the question of bias that the Court found it unnecessary to reach that specific question. Our objection here --
Earl Warren: Would you concede? Do you concede that it would be all right for counsel to interrogate the grand jury concerning personal bias?
Gray Thoron: If the Court gives it permission, whether we think the Court is in error in giving the permission, of course it will be professionally proper.
Earl Warren: But what is in the law that says the Court shall give permission in such cases?Is that a -- is that a matter of statute law or -- or is it a matter of judgment law?
Gray Thoron: I can't conceive of any lawyer being held guilty for contempt when he has asked the Court's permission when in doubt as to the proprieties of a particular action. And the -- the Court says, “I think it's proper for you to go ahead.” The court may be mistaken. Maybe the Court didn't consider the potentialities of what might develop from, but I can't conceive of that being contempt once the Court has indicated to adopt the lawyer the way he should precede. We don't believe in this case that the -- the specific request that was -- Judge Kirkland's specific words in this case constituted a blanket endorsement to all the bar where the course of the proprietors has always been you do not contact sitting jurors, whether they are grand jurors or whether they are petty juror. That's a matter of general propriety. It's not written into the statutes particularly if you contact them to influence them to. That is made a criminal offense by --
Earl Warren: Well, Mr. Thoron, you -- you say that you don't believe that Judge Kirkland's words were an invitation to all the bar to do it. Do you mean that he could give permission to one lawyer to test the bias of -- of the grand jury in that way but deny it to others?
Gray Thoron: I don't believe that Judge Kirkland having once made the ruling would change his ruling, unless new facts were brought to his attention that convict -- convince him he was wrong. It seems to me that another, Judge Laws who felt this procedure was improper would not be bound by the ruling of a fellow judge in a particular case which was far more narrow the permission which was granted there than what was done here.
Earl Warren: But what you said a moment -- what you said a moment ago that you couldn't conceive whether a Court committing a man for contempt if -- if the judge told him it was all right to do so.
Gray Thoron: The specific judge, that is correct.
Earl Warren: For the same one, but he'd be in danger of every other judge.
Gray Thoron: The lawyer has to follow the instructions of a particular court that he is before. Now, when one judge -- of course, if he limited himself to the one question of direct personal bias against this man, Gold, do you have any specific enmity, personal bias against Gold? That would have -- we think it would have been far better. In fact, we would say it was an impropriety to make that direct approach. I doubt if he would be held in contempt on the basis of his precedence, but when he goes beyond that and we believe that -- and when this -- this conduct has potentiality of it, that it's not at all improper for the Court to adjudicate it as being misbehavior by an officer of the court in official transaction. I have to discuss whether this is an official transaction. That's the knotty problem in this case.
Felix Frankfurter: Before you -- before you move over to that, I'd like to this question to you. I think this case opens up broader problems in the immediate case.
Gray Thoron: It certainly does, Your Honor.
Felix Frankfurter: Meaning by that is this. Are you in a position to tell the Court whether the Government in the district here, take any steps to investigate the (Inaudible) from the background of -- of people who are silent to grand jury's meetings?
Gray Thoron: I have no knowledge on that as to that. I have no -- no knowledge whatsoever what the grand jury practice is in this particular.
Felix Frankfurter: Well, that's what I mean by a broader question in going on my own experience in being long ago, very long ago. It was a common practice of the Government's procedure. I thought then as I'm not prepared to say now after all but I now see it in this advice. The Government took steps, scrupulous steps by the most scrupulous district attorneys to find out what kind of people get on the grand jury. I think this question of defending counsel jury is, is related to that problem which I think we have to have in this case, if it (Inaudible) scrupulous because the -- you may -- you may affect before the impact on the grand jury's business. They discussed this that vested powers of incident influence unintended it by going around it and has been shopkeepers and whatnot, what kind of a fellow is chosen as you think from the legal --
Gray Thoron: We'd be glad if we --
Felix Frankfurter: (Voice Overlap) may appear between Government and -- and some (Inaudible) I think that -- I don't know if the Government would shed -- would give us some light on this subject, but I think you can't discuss something about that, consider this case without --
Gray Thoron: We'd be --
Felix Frankfurter: (Voice Overlap) control the problem.
Gray Thoron: We'd be -- we'd be glad to look into, to make inquiries as to what the practice has been and submit a memorandum if the Court would find it helpful in this case. I believe that it -- that it's not really necessary to reach that problem in this specific case. The -- the problem is -- I'd like to know myself what the -- what the answer to that is --
Felix Frankfurter: I'm not suggesting that it's all I'm (Inaudible) wouldn't call upon, deal with that problem. All I'm saying is, is this the issues isn't, fairly put it, the -- the influence, deleterious, potentially deleterious and consciously unintended influence on the working of the grand jury and the role that the grand jury method terribly played in (Inaudible) criminal justice in the Federal District. I do not think to myself it has -- deriving -- consider one problem with the other.
Gray Thoron: The -- it would seem to me that indiscriminate opportuning and propaganda directed at sitting grand jurors has a greater potentiality for harm than making inquiries. Although, those inquiries depends how they're done or what they have done. It -- it's a matter of degree but it seems to me this is more direct.
Felix Frankfurter: Well, it gives us trouble, the questions (Voice Overlap) --
Gray Thoron: All this borderline where -- where to draw the line is a troublesome question. I don't know that every judge would agree as to what is -- what is appropriate there. I think it is particularly significant in this case that even Judge Fahy in his opinions and I assume misconduct is misbehavior. What -- and his dissent was -- went off on what we believe is the most difficult question here and that is did Congress in the federal contempt statute cut down the power of the Court to a point where they cannot deal with this particular misbehavior through contempt? And that we believe is the real point on which the case turns.
Felix Frankfurter: Well, because the Court let's say maybe right that he -- the lawyer is not in office, they called office in determining that statute. It's non constat that -- that Congress couldn't constitutionally include him amongst officers and take him out of the restrictions.
Gray Thoron: We believe they have done that, Your Honor that --
Felix Frankfurter: (Voice Overlap) what I think.
Gray Thoron: -- that -- that they have, but an argument can be made that they -- that -- that they -- and petitioner makes the argument. Judge Fahy adopts the argument that -- that Congress -- the contempt statute excluded not that this fellow was not an officer of the court, but that his approach to the grand jurors did not constitute an official transaction.
Hugo L. Black: You said that difficulty of drawing the line -- do you think gets -- should have anything to do with determining whether the Court does have that power? In other words, the criminal offense -- I should suppose that one of the basic principles is that a man ought to know whether he's -- he's convicted for the conduct before he did the crime. How could a man know here what Judge (Inaudible) and the others as they were? Maybe they even succeeded if this was -- in minds of some, not a crime, but I think it is if it's -- and it's all those crimes, but let's suppose -- let's put in some other category.
Gray Thoron: They --
Hugo L. Black: It is necessary that they -- at least certain enough so that the man wouldn't be put in jail or fined or that knowledge is a conduct of (Inaudible)
Gray Thoron: They -- I like to cite at least an opinion to this Court, unanimous opinion in the Bramblett case, which I think has some pertinence on this specific question. The Court, they are speaking through Mr. Justice Reed, pointed out criminal statutes of course had to be construed strictly, but that doesn't mean that every criminal statute must be given the narrowest possible meaning in complete disregard of the purpose of the legislature. Now, you could make an argument that Bramblett's conduct was not covered by that statute in the case, but the history of the legislation indicated that it was, and we believe that the same thing applies here. When Congress singled out, of course, the story of the first subsection of the contempt statute, misbehavior in the presence or so near thereto. I believe it's familiar to all the members of the Court and one time it was given a broad causal construction and now has a narrower geographical construction which appears to be correct in the light of the history. But when Congress specifically picked out the conduct misbehavior of officers of the Court in their official transactions with no such limitations as where committed, we find there a pretty strong intent to give the Court power to protect its own institutions from the unusually devastating effect of misbehavior by an officer of the court. When a lawyer makes this approach, it has a greater potential impact than when an individual, grand jurors as one and instructed, I have the specific instruction which was given in this -- in this particular case, you will of course permit no one on the outside to talk with you concerning any matter relating to the discharge of your duty. Now, when an individual approaches on that subject, I think they feel we don't have to talk to you and before a lawyer approaches him, he says, “I'm representing this particular client and in the interest of justice, you have a duty,” and those are the words he used on page 2 and 3 -- excuse me, Your Honor, page 3 and 4 of the record. It is as you know at the top of page 4, your duty as a citizen to help enlighten the Court on an issue which affects the liberty of a citizen on trial in a criminal case. These grand jurors took this letter to the -- to Judge Fahy, and that's what, again, the investigation which led to he -- this contempt proceeding. Now, that -- that has much more potential impact on a grand jury where his -- his motives are being questioned by a lawyer in a case and some of these questions are awfully broad and -- and suggestive. We've set forth on page 4 and 5 of our brief some fairly typical examples. Do you think that a vote not to indict a publicized communist might affect the government employee's employment status in anyway, such as possible, promotions, assignments, selection to layoff in the current production of force? Pretty probing and suggesting questions which suggest that -- that the jurors may have violated the oath which they took to return presentments and indictments without fairly with the -- I haven't got the formula at my fingertips, but obviously, these grand jurors has had impact on and they sought advice from the Court. And while in this particular case, the -- the fact that he -- he -- that petitioner felt that he was acting properly and we do not in anyway doubt his motives.
Felix Frankfurter: Mr. Thoron, may I ask you this further question about practice in this way. Is there a recognized procedure or practice, I don't mean formulated or -- or set down in words of some (Inaudible) course for this error recognized (Inaudible) by this counsel for defendant and had asked the court automatically as to the relevance just like this in the grand jury?
Gray Thoron: The --
Felix Frankfurter: Assuming they're relevant.
Gray Thoron: Your Honor, as I -- as I understand -- well, assuming relevance, I think there's a dispute as to whether these are especially relevant.
Felix Frankfurter: Well, I withdraw that. Is there a mode by which a relevant question, any questions can be relevant? Assume the complexion of the --
Gray Thoron: As I understand Rule 6 --
Felix Frankfurter: To search the -- to search the scope of bias in so far as this Court had rest it open as something that could be searched.
Gray Thoron: As I understand it, there are -- Rule 6 (b) provides a procedure for moving to quash or dismiss the indictment on grounds which might for him disqualify a grand juror.
Felix Frankfurter: I'm -- I'm speaking of presenting jurisdiction. Is there a by which counsel can come before Judge, Chief Judge Laws or any of the other judges, district judges says, “I'm counsel for so and so, who -- it is no secret.” It's under investigation and may I act upon it to take appropriate test to ascertain specifically 16 indicated jurors whether they do not come under the rule against bias with intervention of the -- the Supreme Court, would disqualify them from bringing in an indictment.
Gray Thoron: It seems to me that will be perfectly appropriate whether there's --
Felix Frankfurter: (Voice Overlap) --
Gray Thoron: -- what -- what -- whether there is a rule or not if the judge denied that. That might be a reversible error. As I understand it, the Court of Appeals for the District of Columbia has split seven to two in the Emspak and Quinn case whether they heard both of those and back. At least they heard one of them on the question of whether there was a right for those reversible errors, not to accord the defendant in that case a hearing on this question. And the question was argued at length or briefed at length in the -- in the Government's brief and I assume the opposing briefs in the Quinn case, but the Court didn't reach that question. I was asked one of the open questions in the district. And certainly, there is no impropriety in attempting to establish the record in a proper way, but we believe that going to the grand jurors without telling the Court in this broad fashion, constitutes a clear impropriety in terms of the presence.
Felix Frankfurter: Mr. Thoron, the questions I've put to you do not look through and certainly, do not mean to indicate what I think about this particular commitment to contempt. I'm speaking beyond that, whatever this Court may be arising or somebody would be arising dealing with this problem, but he said what it is said and what isn't said and what is to be controlled, and taking for granted are not to be taken for granted as to the orderly procedure in dealing with what concededly, I suppose consistently, is not an easy problem.
Gray Thoron: I would --
Felix Frankfurter: So, I would like to be shed on in reply to the questions I've put to you by another memorandum if that's okay, to be able to inquire (Inaudible) clean understanding, your brother in the position of this problem.
Earl Warren: You may --
Gray Thoron: You -- you would like --
Earl Warren: If you have the information, yes.
Gray Thoron: We will make some inquiries and see what we will be glad to file what --
Earl Warren: Mr. Thoron, there was one -- one thing about this record that I wanted to buy and that is if -- if this was such an obvious impropriety and if it did disturb the -- the decorum of this institution, and the summary process was to be used, why did the Government wait eight months to initiate it?
Gray Thoron: It's my -- it's my understanding that the -- it was felt that the petitioner should be -- should in no way be interfered with in his representation of Mr. Gold. The trial -- it was a difficult case, hotly contested and it came to trial in April. And the -- although the Court had directed the district attorney to investigate the case when it first came up in September, I gather that the feeling was that they should wait until the Gold trial was over.
Earl Warren: When was the Gold trial --
Gray Thoron: The Gold trial, I believe the -- the date that is given in the brief, petitioner's brief was April 27th. I thought the Gold judgment was entered April 30. It was the end of April and this was filed 10 days later. It -- it followed relatively quickly --
Earl Warren: It followed --
Gray Thoron: -- when this petitioner that they didn't want that there be any indication of harassment of this petitioner in the handling of this specific case. It seems to me in view of the limited time that I should say something about the question of official transaction, which we find the most difficult question which this record presents. This -- until the Nye case was decided in -- by this Court in 1941, it had not been customary as far as we can see to proceed, specifically under the second subdivision of the contempt statute just about anything which constituted a obstruction to the administration of justice so near to the Court under the causal connection. That was the typical section which was utilized. In fact, I studied the record in several of these cases, Schmidt case in particular and there was no -- the facts were just set forth and it was said these facts constitute contempt. They saw that even though lawyers have been found guilty of contempt for obstructing the administration of justice where their act was not in the actual presence of the Court, we have a new -- well, once the Nye decision was decided, there was a greater necessity to consider the specific problems. The best consideration of the Court, by this Court, in fact, the only consideration by this Court prior to the only significant consideration, prior to the Nye decision was in the Bradley and the pertinent extract is set forth on page 36 of the record. It was quoted at length in -- in -- by Judge Danaher in his majority opinion. And he quotes from this 1868 opinion, which did discuss the reasons why Congress would've specified a broader scope for contempt applicable to its officers than those applicable to people generally. And I would like to suggest that what we have is a -- is a reorganization that lawyers, when they are guilty of misconduct in a transaction in direct dealings with the Court in a matter of official concern to both the Court and the lawyer, and as Mr. Ford stated in his argument, petitioner entered into his obligations as an officer of the court when he filed his appearance. But there's a greater potentiality for corruption that does not make it, that -- that made Congress specify that these contempts, no matter where committed by an officer of the court were appropriate for use in the contempt power. Now, several members of this Court have suggested that there should be a right of trial by jury in all contempt cases. And the -- therefore, we -- since precedent is against that view, the statute should be as narrowly construed as possible. Without getting into that particular debate, I would like to suggest that the -- this Court, even though Congress may not have specified for jury trial in this kind of contempt case, they have specified it in certain other kinds, certain labor cases and certain cases where the contempt at the same time constitutes a crime. If this Court felt that the jury, the right of trial by jury was so important, they could, by the rule or through their power to supervise the proceedings of the Court adopt such a rule, BUT that is not a reason it seems to us for emasculating the contempt statute. Where to do so would leave the Court virtually powerless to protect the public, to protect the public by ensuring in preserving the integrity of the grand jury system. Incidentally, in this case, no demand for a jury trial was made. There's really no need for one. The facts were not disputed. It was just what -- the only question was the legal question. Did these facts constitute contempt? We urge that the judgment below be affirmed.
Hugo L. Black: May I ask you just one question? I'm looking at the -- have you found any cases where a person is convicted of criminal contempt by the finding by the Court that he had no guilty presence and that he acted in good faith?
Gray Thoron: I -- I know of no case that has actually gone that far. We cite several cases. We discussed the specific problem on pages 26 to 31 of --
Hugo L. Black: I noticed that. I -- I just wondered if in looking at it because that occurs to be a view. They have -- have there been any conviction of people for contempt, a criminal contempt with fines that deals on -- and that was on the basis of conduct which was not precisely forbidden anywhere and which the judge -- which was found to have been done in (Voice Overlap) --
Gray Thoron: I -- I would want to reread Chief Justice Taney opinion in the Wortman case when he was sitting on the Circuit, in the Circuit Court of Maryland we have cited in our brief on page 29.
Hugo L. Black: Do you think it does --
Gray Thoron: I don't know whether -- I would want to reread.
Hugo L. Black: I'll look at it. I'm just -- I'm just asking that because (Voice Overlap) --
Gray Thoron: Because Chief Judge Taney said as regards to the question, we quote this, “Whether a contempt has or has not been committed, it does not depend on the intention of the party but upon the act he has done. It is a conclusion of law from the act,” and that certainly goes a long way it seems to me to answer Your Honor's question.
Hugo L. Black: I understand that in connection with an act that it's precisely forbidden. What I was asking was a conduct that is not precisely forbidden --
Gray Thoron: I'm not --
Hugo L. Black: -- a statute or any --
Gray Thoron: I'm not familiar with any such case, Your Honor.
Felix Frankfurter: Suppose -- excuse me. May I ask you this. How could you say that case where a lawyer engages in a crime in a trial that would likely to last in fact -- well, has lasted for a week or so. It's likely to last several weeks (Inaudible) and the lawyer was actually conducting the case, some half an hour before (Inaudible) after a time fixed for the trial of debate there today? What would you do in that case?
Gray Thoron: The -- many judges have found that lawyer guilty of contempt. I think there is plenty of precedent for that and I'm not familiar of any case where the lawyer has -- has appealed convictions of that time -- kind. I'm familiar with one such case where the fine was $10. There was a law in England and he was late a second time and a $10 --
Felix Frankfurter: That comes clearly at the first so far as this statute is concerned (Voice Overlap) --
Gray Thoron: It seems to --
Felix Frankfurter: (Voice Overlap) but --
Gray Thoron: It seems to me it also is in second category, but it's not important where it's covered by two categories. And yet, it is not clearly defined, spelled out just what misbehaviors.
Felix Frankfurter: Did you go through the legislative history of this?
Gray Thoron: I -- I went to the Congressional debates in 1831 and I'm familiar with several of the articles which have discussed the history and I'm familiar with Pennsylvania statute, New York statute which --
Felix Frankfurter: Did this come in because of that business (Inaudible)
Gray Thoron: The -- the Pennsylvania statute --
Felix Frankfurter: This statute as a district -- the one before that, is that --
Gray Thoron: Do you mean the federal -- the federal statute?
Felix Frankfurter: Yes, is that (Inaudible) with the one that (Voice Overlap) --
Gray Thoron: That is the -- to all intents and purposes, it's the 1831 legislation and the wording is virtually the same. I jotted down the wording in 1831. The Act defined as contempt, misbehavior of any of the officers of the said courts in their official transactions, virtually, the same wording as misbehavior of any of its officers in their official transaction in substance identical.
Felix Frankfurter: If you innocently read it without having a case or a problem, you wouldn't think there would be another involved, officer of the court who has misconduct, would you?
Gray Thoron: Well, it depends I suppose on your background and if I can be permitted to mention my background as a teacher of professional responsibility and legal ethics, I think in those terms and I try to inculcate my students with the feeling, they are officers of the court.
Felix Frankfurter: Yes, that's because you have official purpose in exerting a sense of moral responsibility. But just reading into Congress, Congress passing a statute to officers of the court in their official capacity, it's highly descriptive of the lawyer to function.
Gray Thoron: The problems of -- of interpreting intent, we know there were many --
Felix Frankfurter: I'm not talking about any sense -- I mean talk about interpreting the meaning of what Congress did do.
Gray Thoron: Many -- when Congress made up of many lawyers and the distinguished lawyer like James Buchanan who sponsored this -- this Act and lawyers reading it, I think it's always been assumed that they are officers of the court.
Felix Frankfurter: Sponsored it for a very different reason, I suppose.
Gray Thoron: And there -- there is a conflict. I should -- I should call at your attention, I am not sure that our brief does this that -- that we believe that the First Circuit in the Ferris -- I think it's the Ferris case cited on the -- the -- by the other side on pages 21 and 22. The First Circuit seems to go, the cases are distinguishable, but Your Honor should read the Ferris case, the Schmidt case which you can read in a number of different ways and it's very confusing, it first came up before the Nye case was decided and that it came up the second time after the Nye case was decided. Some arguments were made in that case. ”Well, if we can't get him for” -- this was jury communicating with the jury, “If we can't get him under the first sub section, maybe, we can get him under the second. There case -- the case was complicated with a six months penalty the second time, six months contempt a confession of error by the Government that that sentence was too heavy and the Court in one sentence did say, “We don't think this is official.”
Felix Frankfurter: Did the First Circuit passed on a question?
Gray Thoron: The -- well, again, it's hard to know. I can distinguish the cases, but I think the First Circuit in the --
Felix Frankfurter: Why do you think it tell us how they did?
Gray Thoron: The First Circuit in the Ferris case found that there had been no contempt of court when a plaintiff's lawyer went up to somebody, the wife of a prospective witness or a codefendant who he just learned had pleaded guilty and he thought was going to turn the state evidence and was guilty of making some threats, which certainly indicated that if this fellow acted as a stool pigeon, he -- he knew that it was going to come to him. And that's fairly close it seems to me, although it was not.
Felix Frankfurter: (Voice Overlap)
Gray Thoron: He wasn't dealing with an arm of the court.
Felix Frankfurter: Did they pass on the question whether the --
Gray Thoron: The -- the opinion in that case said the Government doesn't urge that this is official -- an official transaction. We don't think it is, but they do mention that point in this case, so we think that the recent cases, the First Circuit and the Sixth Circuit indicate a very narrow interpretation. And that Judge Danaher, the majority of the Court of Appeals, a broader one which is a -- is correct in terms of what Congress must have intended in terms of purpose and though it could be argued both ways and we believe that in this case, this Court should resolve that specific conflict and we urge you to resolve that as we suggest.